IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50192
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ONE 1975 CESSNA 500 CITATION I, JET
AIRCRAFT, Serial No. 500-0204 Bearing
Guatemalan Registration No. TG0Z0,

                                     Defendant,

ENRIQUE ALBERTO DE LOS ANGELES
GUILA-MORALES,

                                     Claimant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                           (DR-94-CV-26)
                        - - - - - - - - - -
                         November 17, 1995
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Enrique Alberto De Los Angeles Guila-Morales appeals from

the judgment for the Government in a civil forfeiture action

concerning an aircraft, pursuant to 21 U.S.C. § 881(a)(4).   He

asserts that the district court erred by refusing to suppress the

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
aircraft and the evidence discovered therein because of an

illegal seizure; that the district court erred by considering at

the forfeiture trial evidence acquired after the institution of

the forfeiture proceedings; and that the evidence was

insufficient to support a finding of probable cause for the

forfeiture of the aircraft.

     Considering the totality of the circumstances, the search

warrant affidavit was not so lacking in indicia of probable cause

as to render official belief in its existence entirely

unreasonable, and the good-faith exception applies.        See United

States v. Satterwhite, 980 F.2d 317, 320 (5th Cir. 1992).

Therefore, the seizure was not illegal, and the district court

did not err by refusing to suppress the aircraft and the evidence

discovered therein.

     The district court did not err by allowing the Government to

introduce statements made by Javier Santoscoy; as hereinafter

discussed, the challenged evidence was acquired before, not

after, the institution of the forfeiture proceedings.       Although

there is no Fifth Circuit case addressing this issue, we need not

decide it, because Guila-Morales's argument fails even applying,

as he urges, the construction of 19 U.S.C. § 1615 adopted by the

First and Ninth Circuits.     See     United States v. Parcels of

Property, 9 F.3d 1000, 1002, 1004-05 (1st Cir. 1993) (forfeiture

proceedings were instituted on the date that the Government filed

a complaint for forfeiture); United States v. $191,910 in U.S.

Currency, 16 F.3d 1051, 1070 (9th Cir. 1994) (agreeing with


                                    - 2 -
Parcels of Property).    Santoscoy's statements were made in March

1994, and the Government did not file the complaint until that

June.    Although Guila-Morales contends that forfeiture

proceedings are instituted earlier, when the Government files a

notice of seizure and mails such to the claimant, citing to 19

U.S.C. § 1600 et. seq., the statute does not so indicate.

     Finally, the evidence was sufficient to support a finding of

probable cause for the forfeiture.      The finding that Guila-

Morales transported cocaine into the United States in the

aircraft is supported by evidence in the record, namely the

informant's tip and Santoscoy's statements to Agent Martinez.

This evidence, coupled with the trace amounts of cocaine found on

the aircraft, is sufficient to support a finding of probable

cause.   See United States v. One Gates Learjet Serial No. 28004,

861 F.2d 868 (5th Cir. 1988).

                              AFFIRMED




                                - 3 -